People v Hough (2018 NY Slip Op 03071)





People v Hough


2018 NY Slip Op 03071


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND NEMOYER, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (337/17) KA 15-01852.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vRONALD HOUGH, SR., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.